Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00534-CV

     KELLY D. HOLLINGSWORTH AND K. HOLLINGSWORTH & ASSOC., P.C.,
                             Appellants

                                                V.

WALAAL CORPORATION D/B/A AMBASSADOR CAB, FARHAN RIYALE, BASHIR
 SALAH, E.P.D.A., INC. D/B/A ALAMO CAB, TESFAI H. SBAHTU, D.E.C.D.A., INC.
    D/B/A STARCAB, GIRMA WOLDE-RUFAEL, BEKELE KIDANE, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03638

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

12, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE